U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-27023 TECHNEST HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 88-0357272 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10411 Motor City Drive, Suite 650, Bethesda, Maryland 20817 (Address of principal executive offices and zip code) (301) 767-2810 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As ofNovember 6, 2007, there were 20,030,979 shares of common stock, $0.001 par value, of the registrant issued and outstanding. Transitional Small Business Disclosure Format (Check one):Yeso Nox TECHNEST HOLDINGS, INC. FORM 10-QSB TABLE OF CONTENTS SEPTEMBER 30, 2007 Page PART I. FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheet at September 30, 2007 1 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2007 and 2006 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended September 30, 2007 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis or Plan of Operation 23 Item 3. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 40 Item 4.Submission of Matters to a Vote of Security Holders 41 Item 6. Exhibits 41 Signatures 42 STATEMENTS CONTAINED IN THIS FORM 10-QSB, WHICH ARE NOT HISTORICAL FACTS CONSTITUTE FORWARD-LOOKING STATEMENTS AND ARE MADE UNDER THE SAFE HARBOR PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. FORWARD-LOOKING STATEMENTS INVOLVE SUBSTANTIAL RISKS AND UNCERTAINTIES. YOU CAN IDENTIFY THESE STATEMENTS BY FORWARD-LOOKING WORDS SUCH AS "MAY", "WILL", "EXPECT", "ANTICIPATE", "BELIEVE", "ESTIMATE", "CONTINUE", AND SIMILAR WORDS. YOU SHOULD READ STATEMENTS THAT CONTAIN THESE WORDS CAREFULLY. ALL FORWARD-LOOKING STATEMENTS INCLUDED IN THIS FORM 10-QSB ARE BASED ON INFORMATION AVAILABLE TO US ON THE DATE HEREOF, AND WE ASSUME NO OBLIGATION TO UPDATE ANY SUCH FORWARD-LOOKING STATEMENTS. EACH FORWARD-LOOKING STATEMENT SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES THERETO IN PART I, ITEM 1, OF THIS QUARTERLY REPORT AND WITH THE INFORMATION CONTAINED IN ITEM 2 TOGETHER WITH MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION CONTAINED IN OURANNUAL REPORT ON FORM 10-KSB FOR THE YEAR ENDED JUNE 30, 2007, INCLUDING, BUT NOT LIMITED TO, THE SECTION THEREIN ENTITLED "RISK FACTORS." IMPORTANT ADDITIONAL INFORMATION WILL BE FILED WITH THE SEC Technest intends to mail to its stockholders and file with the Securities and Exchange Commission (the “SEC”) an Information Statement in connection with the proposed sale of EOIR, and to file other relevant materials with the SEC. The Statement and other materials filed with the SEC will contain important information about Technest, LLC, the sale of EOIR and related matters. Investors and security holders are urged to read the Information Statement carefully. Investors and security holders will be able to obtain free copies of the Statement and other documents filed with the SEC by Technest through the web site maintained by the SEC at www.sec.gov. TECHNEST HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2007 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 103,431 Accounts receivables 306,205 Unbilled receivables 57,098 Due from related parties, net 2,604 Prepaid expenses and other current assets 81,154 Assets related to discontinued operations 32,180,829 Total Current Assets 32,731,321 Property and Equipment – Net of accumulated depreciation $75,788 98,859 Other Assets Deposits 28,525 Definitive-lived intangible assets – Net of accumulated amortization $852,444 878,666 Goodwill 4,876,038 Total Other Assets 5,783,229 Total Assets $ 38,613,409 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable $ 277,058 Accrued expenses and other current liabilities 500,096 Liabilities related to discontinued operations 21,042,375 Total Current Liabilities 21,819,529 Total Liabilities 21,819,529 1 TECHNEST HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (concluded) (Unaudited) Commitments and Contingencies Stockholders’ Equity Series A Convertible Preferred Stock - $.001 par value; 150 shares authorized; 64.325 shares issued and outstanding (preference in liquidation of $64,325 at September 30, 2007) - Series C Convertible Preferred Stock - $.001 par value; 1,149,425 shares authorized; 632,185 issued and outstanding (preference in liquidation of $1,375,002 at September 30, 2007) 632 Common stock - par value $.001 per share; 500,000,000 shares authorized; 20,030,451 shares issued and outstanding 20,029 Additional paid-in capital 37,706,719 Accumulated deficit (20,933,500 ) Total Stockholders’ Equity 16,793,880 Total Liabilities and Stockholders’ Equity $ 38,613,409 See notes to condensed consolidated financial statements. 2 TECHNEST HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) 2007 2006 Revenues $ 561,773 $ 777,467 Cost of Revenues 208,918 413,231 Gross Profit 352,855 364,236 Operating Expenses Selling, general and administrative 2,017,471 1,059,078 Research and development - 1,060 Amortization of intangible assets 81,185 80,924 Total Operating Expenses 2,098,656 1,141,062 Operating Loss from continuing operations (1,745,801 ) (776,826 ) Other (Expenses) Income, Net Other income 132 2,498 Interest expense (8,059 ) (593,362 ) Total Other Expenses, Net (7,927 ) (590,864 ) NetLoss from continuing operations (1,753,728 ) (1,367,690 ) Net Income (Loss) from discontinued operations 844,863 (504,601 ) Net Loss Applicable to Common Shareholders $ (908,865 ) $ (1,872,291 ) Basic Income (Loss) Per Common Share From continuing operations (0.10 ) (0.09 ) From discontinued operations 0.05 (0.03 ) Net Loss per share – basic and diluted $ (0.05 ) $ (0.12 ) Weighted Average Number of Common Shares Outstanding Basic and diluted 17,945,929 16,037,913 See notes to condensed consolidated financial statements. 3 TECHNEST HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2007 (Unaudited) Series A Series C Convertible Convertible Common stock Preferred stock Preferred stock Shares Amount Shares Amount Shares Amount Balance - July 1, 2007 16,878,451 $ 16,877 64 $ - 632,185 $ 632 Stock issued in connection with termination of stockholder and license agreement 3,000,000 3,000 - Issuance and amortization of stock-based compensation related to restricted stockgrants 152,000 152 - Net loss - Balance - September 30, 2007 20,030,451 $ 20,029 64 $ - 632,185 $ 632 Additional Total Paid-In Accumulated Stockholders' Capital Deficit Equity Amount Amount Amount Balance - July 1, 2007 $ 36,115,030 $ (20,024,635 ) $ 16,107,904 Stock issued in connection with termination of stockholder and license agreement 1,377,000 - 1,380,000 Issuance and amortization of stock-based compensation related to restricted stock grants 214,689 - 214,841 Net loss - (908,865 ) (908,865 ) Balance - September 30, 2007 $ 37,706,719 $ (20,933,500 ) $ 16,793,880 See notes to condensed consolidated financial statements. 4 TECHNEST HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) 2007 2006 Cash Flows From Operating Activities: Net loss $ (908,865 ) $ (1,872,291 ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment 11,061 104,613 Amortization of intangible assets 81,185 446,511 Non-cash interest expense 30,915 1,292,583 Stock-based compensation to employees and directors 214,841 398,630 Stock issued in connection with termination of stockholder and license agreement 1,380,000 - Fair value of warrants issued to a consultant - 253,038 Changes in operating assets and liabilities: Accounts receivable (1,308,835 ) 1,550,982 Unbilled receivables 353,440 699,629 Inventory and work in process 11,253 (54,424 ) Deposits and prepaid expenses and other current assets (14,185 ) (5,907 ) Accounts payable (920,810 ) (2,568,725 ) Unearned revenue (97,389 ) - Accrued expenses and other current liabilities (2,089 ) (966,687 ) Due to related parties (42,700 ) (201,370 ) Net Cash Used In Operating Activities (1,212,178 ) (923,418 ) Cash Flows From Investing Activities: Purchase of property and equipment (7,905 ) (32,151 ) Net Cash Used In Investing Activities (7,905 ) (32,151 ) Cash Flows From Financing Activities: Proceeds from term loan - 3,000,000 Proceeds from revolving line of credit, net 1,603,985 2,645,621 Payment of debt issuance costs - (141,667 ) Payment of loan guarantee fee to Markland - (580,372 ) Repayment of term loan (250,000 ) (83,333 ) Payment of note payable and long-term debt (338,272 ) (5,003,411 ) Net Cash Provided by (Used In) Financing Activities 1,015,713 (163,162 ) 5 TECHNEST HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (concluded) (Unaudited) 2007 2006 NetDecrease In Cash (204,370 ) (1,118,731 ) Cash and Cash Equivalents - Beginning of Period – including $1,028,539 and $2,859,055, respectively, of cash related to discontinued operations 1,140,227 3,362,210 Cash and Cash Equivalents - End of Period`- including $832,426 and $2,069,981, respectively, of cash related to discontinued operations $ 935,857 $ 2,243,479 Supplemental Disclosures Of Cash Flow Information: Cash paid during the periods for: Interest $ 343,935 $ 154,876 Taxes $ - $ - Non-cash Investing and Financing Activities: Fair value of common stock and warrants issued as deferred financing costs $ - $ 561,870 See notes to condensed consolidated financial statements 6 TECHNEST HOLDINGS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) 1. NATURE OF OPERATIONS Business Technest Holdings, Inc. and its subsidiaries (“Technest” or “the Company”) are engaged in the design, research and development, integration, analysis, modeling, system networking, sales and support of intelligent surveillance, three-dimensional facial recognition and three-dimensional imaging devices and systems primarily in the security and healthcare industries. Historically, the Company’s largest customers have been the Department of Defense and the National Institute of Health. Proposed Sale of EOIR Technologies, Inc. On September 10, 2007, Technest and its wholly owned subsidiary, E-OIR Technologies, Inc. (“EOIR”), entered into a Stock Purchase Agreement with EOIR Holdings LLC, a Delaware limited liability company ( “LLC”), pursuant to which Technest will sell EOIR to LLC (see Note 3).LLC is an entity formed on August 9, 2007 by The White Oak Group, Inc., an Atlanta, Georgia based private investment firm, for the purposes of facilitating this transaction.The White Oak Group, Inc. is a private investment firm focused on investments in the aerospace and defense industry, with an emphasis on the following sectors: Homeland security (detection and deterrence); avionics and instrumentation; command and control; and communication networks and services. The sale of EOIR to LLC will be structured as a stock sale in which LLC will acquire all of the outstanding stock of EOIR in exchange for approximately $34 million in cash, $11 million of which will be paid at closing and $23 million of which will be paid upon the successful re-award to EOIR of the contract with the U.S. Army's Night Vision and Electronics Sensors Directorate. EOIR is presented as a discontinued operation in the consolidated financial statements in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (see Note 3). 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis ofPresentation The consolidated financial statements include the accounts of Technest and its wholly-owned subsidiary, Genex Technologies, Inc.All significant inter-company balances and transactions have been eliminated in consolidation. In May 2007, the Company’s Board of Directors approved a plan to divest the operations of its subsidiary, EOIR Technologies, Inc.In accordance with SFAS No. 144, the assets, liabilities and results of operations of this consolidated subsidiary have been classified as a discontinued operation for all periods presented in the accompanying consolidated financial statements (see Note 3). Reclassification Certain amounts in the financial statements for the three months ended September 30, 2006 have been reclassified to conform with presentations for the three months ended September 30, 2007 (see Note 3). Use of Estimates The preparation of the accompanying consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates that are particularly susceptible to change are the revenue recognized under the percentage completion method on firm fixed price contracts, allowance for doubtful accounts, the estimated useful lives of property and equipment, carrying value of goodwill and long-lived assets, useful lives of intangible assets, fair value of assets and liabilities presented as discontinued operation, the amount due to contracting government agencies as a result of their audits, the realizability of deferred tax assets and the fair value of derivative liability and equity instruments issued. 7 Concentrations and Risks Technest, from time to time, has cash balances in banks in excess of the maximum amount insured by the FDIC. Substantially all of Technest’s revenues are currently generated from individual customers within the Department of Defense and the National Institute for Health under Small Business Innovative Research contracts. Technest is subject to risks common to companies in the Homeland Defense Technology industry, including, but not limited to, development by its competitors of new technological innovations, dependence on key personnel, protection of proprietary technology and loss of significant customers. Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of ninety days or less to be cash equivalents. Cash equivalents consist of money market funds as of September 30, 2007. Accounts Receivable Accounts receivable represent the amounts invoiced by the Company under contracts. An allowance for doubtful accounts is determined based on management's best estimate of probable losses inherent in the accounts receivable balance. Management assesses the allowance based on known trouble accounts, historical experience and other currently available evidence. A significant portion of the Company's receivables are due from government contracts, either directly or as a subcontractor. The Company has not experienced any material losses in accounts receivable related to these contracts and has provided no allowance at September 30, 2007. If management determines amounts to be uncollectible, they will be charged to operations when that determination is made. Unbilled receivables represent amounts earned related to allowable costs incurred under contracts but not billed. Property and Equipment Property and equipment are valued at cost and are being depreciated over their useful lives using the straight-line method for financial reportingpurposes. Routine maintenance and repairs are charged to expense as incurred. Expenditures which materially increase the value or extend useful lives are capitalized. Property and equipment are depreciated over the estimated useful lives of assets as follows: Software 3 years Computer equipment 3 years Furniture and fixtures 5-7 years 8 Property and equipment consisted of the following at September 30, 2007: Software $ 38,697 Computer equipment 24,665 Furniture and fixtures 111,285 174,647 Less accumulated depreciation (75,788 ) $ 98,859 Depreciation expense from continuing operations for the three months ended September 30, 2007 and 2006 was $11,061 and $9,256, respectively. Definite-lived Intangible Assets Included in definite-lived intangible assets are the amounts assigned to customer relationships and contracts and patents acquired in connection with business combinations. Also included are certain costs of outside legal counsel related to obtaining new patents. Patent costs are amortized over the legal life of the patents, generally fifteen years, starting on the patent issue date. The costs of unsuccessful and abandoned patent applications are expensed when abandoned. The cost to maintain existing patents are expensed as incurred. The nature of the technology underlying these patents relates to 3-D imaging, intelligent surveillance and 3-D facial recognition technologies. With the acquisition of Genex, Technest acquired Commercialized Technology (patents) relating to 3D facial recognition cameras and Contracts and Customer Relationships from the application of 3D imaging technologies to breast cancer research for the National Institute of Health and disposable sensors and 3D face mapping for the Department of Defense. The amounts assigned to definite-lived intangible assets were determined by management based on a number of factors including an independent purchase price allocation analysis. These assets have an estimated useful life of five years. Fair Value of Financial Instruments The financial statements include various estimated fair value information, as required by Statement of Financial Accounting Standards No. 107, "Disclosures about Fair Value of Financial Instruments." Financial instruments are initially recorded at historical cost. If subsequent circumstances indicate that a decline in the fair value of a financial asset is other than temporary, the financial asset is written down to its fair value. Unless otherwise indicated, the fair values of financial instruments approximate their carrying amounts. By their nature, all financial instruments involve risk, including credit risk for non-performance by counterparties. The maximum potential loss may exceed any amounts recognized in the consolidated balance sheets. The fair value of cash, accounts receivable, accounts payable and the revolving line of credit approximate their recorded amounts because of their relatively short settlement terms. Operating Segments The Company operates in one Operating Segment as defined in paragraph 10 of SFAS No. 131, “Disclosures about Segments of an Enterprise and Related Information”. This is the business of research and development, design and fabrication of 3D imaging and of intelligent surveillance products. Revenue Recognition Revenues from products are recognized when the following criteria are met: (1) there is persuasive evidence of an arrangement, such as contracts, purchase orders or written requests; (2) delivery has been completed and no significant obligations remain; (3) price to the customer is fixed or determinable; and (4) collection is probable. Revenues from time and materials contracts are recognized as costs are incurred and billed. Allowable costs incurred but not billed as of a period end are recorded as work in process. 9 Revenues from firm fixed price contracts are recognized on the percentage-of-completion method, either measured based on the proportion of costs recorded to date on the contract to total estimated contract costs or measured based on the proportion of labor hours expended to date on the contract to total estimated contract labor hours, as specified in the contract. Provisions for estimated losses on all contracts are made in the period in which such losses become known. Changes in job performance, job conditions, and estimated profitability, including those arising from contract penalty provisions, and final contract settlements may result in revisions to costs and income and are recognized in the period in which the revisions are determined. Shipping Costs Delivery and shipping costs are included in contract revenue and direct costs in the accompanying statements of operations. Research and Development The Company charges unfunded research and development costs to expense as incurred. Funded research and development is part of the Company’s revenue base and the associated costs are included in cost of revenues. The Company capitalizes costs related to acquired technologies that have achieved technological feasibility and have alternative uses. Acquired technologies which do not meet these criteria are expensed as in-process research and development costs. Income Taxes In accordance with SFAS No. 109, “Accounting for Income Taxes,” the Company allocates current and deferred taxes to its subsidiaries as if each were a separate tax payer. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which these temporary differences are expected to be recovered or settled. A deferred tax asset is recorded for net operating loss and tax credit carry forwards to the extent that their realization is more likely than not. The deferred tax benefit or expense for the period represents the change in the deferred tax asset or liability from the beginning to the end of the period. Effective July 1, 2007, the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No.48 (“FIN 48”), Accounting for Uncertainty in Income Taxes — an interpretation of FASB Statement No.109. The implementation of FIN 48 had no impact on the Company’s financial statements as the Company has no unrecognized tax benefits. The Company is primarily subject to U.S. federal, Massachusetts, Virginiaand Maryland state income tax. Tax years subsequent to 2004 remain open to examination by U.S. federal and state tax authorities. The Company’s policy is to recognize interest and penalties related to income tax matters in income tax expense. As of July 1 and September30, 2007, the Company had no accruals for interest or penalties related to income tax matters. Loss Per Share Basic and diluted net loss per common share has been computed based on the weighted average number of shares of common stock outstanding during the periods presented. Basic net loss per share is computed by dividing net loss by weighted-average common shares outstanding during the year. Diluted net loss per share is computed by dividing net loss by the weighted-average number of common and dilutive option and warrant shares outstanding based on the average market price of Technest’s common stock (under the treasury stock method). Common stock equivalents, consisting of Series A and C Convertible Preferred Stock and warrants were not included in the calculation of the diluted loss per share in the three months ended September 30, 2007 because their inclusion would have had the effect of decreasing the loss per share otherwise computed. 10 Impairment of Intangible Assets The Company records as goodwill the excess of purchase price over the fair value of the identifiable net assets acquired. Goodwill is identified and recorded at the reporting unit level as required by paragraphs 30-31 of SFAS No. 142, "Goodwill and Other Intangible Assets". SFAS No. 142 prescribes a two-step process for impairment testing, at the reporting unit level, of goodwill, which is performed annually, as well as when an event triggering impairment may have occurred. The first step tests for impairment, while the second step, if necessary, measures the impairment. The Company has determined that its reporting unit is its operating segment since this is the lowest level at which discrete financial information is available and regularly reviewed by management. The Company has elected to perform its annual analysis during the fourth quarter of each fiscal year. No impairment charges were recorded in the three months ended September 30, 2007 and 2006. Impairment of Long-Lived Assets Pursuant to SFAS No. 144, "Accounting for the Impairment or Disposal of Long-lived Assets", Technest continually monitors events and changes in circumstances that could indicate carrying amounts of long-lived assets may not be recoverable. An impairment loss is recognized when expected cash flows are less than the asset's carrying value. Accordingly, when indicators of impairment are present, Technest evaluates the carrying value of such assets in relation to the operating performance and future undiscounted cash flows of the underlying assets. Technest’s policy is to record an impairment loss when it is determined that the carrying amount of the asset may not be recoverable. No impairment charges were recorded in the three months ended September 30, 2007 and 2006. Derivative Instruments Technest generally does not use derivative instruments to hedge exposures to cash-flow or market risks. However, certain warrants to purchase common stock that are indexed to the Company's common stock are classified as liabilities when the Company is not permitted to settle the instruments in unregistered shares. In such instances, in accordance with Emerging Issues Task Force (“EITF”) Issue No. 00-19, net-cash settlement is assumed for financial reporting purposes, even when the terms of the underlying contracts do not provide for net-cash settlement. Such financial instruments are initially recorded at relative fair value with subsequent changes in fair value charged (credited) to operations in each reporting period. If the Company subsequently achieves the ability to settle the instruments in unregistered shares, the instruments are reclassified to equity at their fair value. Stock-Based Compensation On July1, 2006, the Company adopted the provisions of SFAS No.123(R), “Share-Based Payment”, which is a revision of SFAS No.123, “Accounting for Stock Based Compensation”. There was no cumulative effect to the Company as a result of adopting this new accounting principle. Under SFAS No.123(R), the Company now recognizes compensation costs resulting from the issuance of stock-based awards to employees and directors as an expense in the statement of operations over the service period based on a measurement of fair value for each stock award. Recent Accounting Pronouncements In September2006, the FASB issued SFAS No.157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. The Company is currently evaluating the impact of SFAS 157 on the consolidated financial statements. On December15, 2006 the Securities and Exchange Commission announced that it is has modified reporting requirements for smaller public companies under Section404 of the Sarbanes-Oxley Act (SOX 404) of 2002. The Commission granted relief to smaller public companies by extending the date by which non-accelerated filers must start providing a report by management assessing the effectiveness of the company's internal control over financial reporting. The compliance date for these companies was moved from fiscal years ending on or after July15, 2007, to fiscal years ending on or after December15, 2007. The Commission also extended the date by which non-accelerated filers must begin to comply with the Section 404(b) requirement to provide an auditor's attestation report on internal control over financial reporting in their annual reports. This deadline was moved to the first annual report for a fiscal year ending on or after December15, 2008. The extension requires all non-accelerated filers to complete only management's portion of the internal control requirements in their first year of compliance with SOX 404. This modification is intended to provide cost savings and efficiency opportunities to smaller public companies and to assist them as they prepare to comply fully with SOX 404 reporting requirements. The extension will provide these issuers and their auditors an additional year to consider, and adapt to, the changes in Auditing Standard No.5 that the Public Company Accounting Oversight Board has issued, as well as the guidance for management the Commission has issued, to improve the efficiency of the Section 404(b) auditor attestation report process. 11 In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”, including an amendment of FASB Statement No. 115 (“SFAS 159”). This pronouncement permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value and to recognize the resulting gains and losses in the results of operations. SFAS 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. The Company is currently evaluating the impact of SFAS 159 on the Company’s consolidated financial statements, if any. 3. DISCONTINUED OPERATIONS In May 2007, in order to realize the value of E-OIR Technologies, Inc. for the benefit of shareholders, the Company’s Board of Directors approved a plan to divest the operations of EOIR.On September 10, 2007, Technest Holdings, Inc. and its wholly owned subsidiary, E-OIR Technologies, Inc. entered into a Stock Purchase Agreement with EOIR Holdings LLC, a Delaware limited liability company (“LLC”), pursuant to which Technest will sell EOIR to LLC.LLC is an entity formed on August 9, 2007 by The White Oak Group, Inc., an Atlanta, Georgia based private investment firm, for the purposes of facilitating this transaction.The Company expects the sale of EOIR to close by December 31, 2007. The sale of EOIR to LLC will be structured as a stock sale in which LLC will acquire all of the outstanding stock of EOIR in exchange for approximately $34 million in cash, $11 million of which will be paid at closing and $23 million of which will be paid upon the successful re-award to EOIR of the contract with the U.S. Army's Night Vision and Electronics Sensors Directorate.The Company expects a decision on this re-award within fiscal 2008. In accordance with SFAS No. 144, paragraph 30, the Company determined that in May 2007, EOIR represented a disposal group that should be presented in the financial statements as held for sale.As a result, the assets and liabilities of EOIR have been presented separately as a discontinued operation in the consolidated Balance Sheet at September 30, 2007.The net assets of EOIR have been measured at the lower of their carrying amount or fair value less costs to sell.As of September 30, 2007, there was no write-down of EOIR’s carrying value.EOIR’s goodwill has been accounted for under SFAS No. 142 (see Note 2). 12 The major classes of assets and liabilities associated with discontinued operations were: September 30, 2007 Assets related to discontinued operations: Cash $ 832,426 Accounts receivable 10,382,514 Unbilled receivable 1,105,020 Restricted cash - Prepaid expenses and other current assets 125,931 Total current assets 12,445,891 Property and equipment, net 282,205 Deposits 47,603 Deferred financing costs 1,238,985 Definitive lived intangible assets, net 9,006,632 Goodwill 9,159,513 Total non-current assets 19,734,938 Total assets related to discontinued operations $ 32,180,829 Liabilities related to discontinued operations: Accounts payable $ 7,073,893 Unearned revenue 169,920 Due to related party 249,940 Accrued expenses and other current liabilities 3,015,679 Current portion of long term debt 10,532,943 Total current liabilities 21,042,375 Total liabilities related to discontinued operations $ 21,042,375 All of the assets and liabilities of EOIR have been classified in the Balance Sheet as current since the proposed sale is expected to close and proceeds received within one year. For the three months ended September 30, 2007 and 2006, the operations of EOIR have been reported in discontinued operations in the Statements of Operations in accordance with SFAS No. 144, paragraph 42. Revenues and net loss from discontinued operations were as follows: Three Months Ended September 30, September 30, 2007 2006 Revenues from discontinued operations $ 17,818,559 $ 19,192,171 Net income (loss) from discontinued operations $ 844,863 $ (504,601 ) After the closing of the EOIR sale, the Company does not expect any additional cash flows related to EOIR.Certain general and administrative and interest expenses of the Company that are clearly associated with EOIR totaling approximately $533,304 and $243,976 in the three months ended September 30, 2007 and 2006, respectively, have been included in the net income (loss) from discontinued operations. 13 The following information relates to specific assets and liabilities included in the disposal group. Definite-lived Intangible Assets Definite-lived intangible assets consist of the following at September 30, 2007: Amount Useful life (years) C Customer relationships and contracts - EOIR- Sensor Technologies 11,755,000 9 Customer relationships and contracts - EOIR- Chemical Detection 1,551,944 10 13,306,944 Accumulated amortization (4,300,312 ) Net definite-lived intangible asset $ 9,006,632 Patents are amortized over their estimated useful life but not to exceed the legal life of the patent. Customer relationships and contracts are amortized over the contractual term of the existing contracts plus anticipated contract renewals in accordance with EITF 02-17. In determining the estimate useful life of the customer relationships and contracts, the Company considered a number of factors including, its history with these customers which dates back to 1993, the remaining term of existing contracts, the status of outstanding bids submitted for additional contracts or contract extensions, the stage of development of the major tasks covered by existing contracts, the likelihood of receiving additional contracts or contract extensions and the term over which the Company could reasonably predict future revenues from existing customers. Amortization expense, included in net loss from discontinued operations, was $0 and $365,326 for the three months ended September 30, 2007 and 2006, respectively. In May 2007, the Company ceased amortizing the definite-lived intangible assets and other long-lived assets. Long-Term Debt and Revolving Line of Credit It is a condition of the covenants of the EOIR Stock Purchase Agreement that the following loans be paid in full upon the sale of EOIR.The following loans have therefore been included as current liabilities related to discontinued operations.The related interest expense has been included in the net loss from discontinued operations. Note payable – Shelter Island On June 1, 2007, Technest Holdings, Inc. closed on a financing pursuant to a Securities Purchase Agreement dated May 31, 2007 with Shelter Island Opportunity Fund, LLP (“Shelter Island”). Pursuant to the Securities Purchase Agreement, the Company issued to Shelter Island a Secured Original Issue Discount Debenture bearing interest at the rate of 11.25% (or Prime plus 3%) with an aggregate principal amount of $1,650,000 (the “Debenture”) for a subscription amount of $1,500,000. The Debenture is due on May 31, 2010, unless otherwise accelerated by its terms.The outstanding principal amount and all accrued interest thereon will be payable in 33 equal monthly installments commencing on August 31, 2007. On the maturity date of the Debenture, the Company also agreed to pay, as a termination fee (and not as a penalty), an amount equal to the product of (i) $45,000 and (ii) the number of months that have elapsed between May 31, 2007 and the date such payment is made by the Company to Shelter Island. The Debenture is secured by (i) the assets of the Company, including its securities in its wholly-owned subsidiaries, (ii) all rights of Markland Technologies, Inc. (“Markland”) in and to the License Agreement dated March 31, 2006 between the Company and Markland, and (iii) the assets of the Company’s wholly-owned subsidiary, Genex Technologies Inc. (“Genex”).Other than the security interest from Markland, Shelter Island’s security interests are subordinated to the interests of Silicon Valley Bank pursuant to a Subordination Agreement entered into between Shelter Island and Silicon Valley Bank. The Company’s wholly-owned subsidiaries, Genex and EOIR, guaranteed the Debenture. At September 30, 2007, the face value of the notes and unamortized discount was $1,550,000 and $133,333, respectively. During the three months ended September 30, 2007, the Company amortized $12,500 to non-cash interest expense. Interest expense on these notes for the three months ended September 30, 2007 was $62,438. 14 Bank loan On August 10, 2006, Technest, EOIR and Genex closed on a financing (the “Financing”) under two Loan and Security Agreements with Silicon Valley Bank (the “Bank”). One Credit Agreement provides for a term loan facility under which the Company may borrow term loans with an initial minimum loan of $3,000,000 (the “Term Loan”). The other Credit Agreement provides for a one year revolving line of credit for up to $8,750,000 (the “Revolver”), provided that the Company’s borrowing under the Revolver is limited to 80% of Eligible Accounts Receivable, as defined. In addition, the maximum amount outstanding under both Credit Agreements at any time may not exceed $10,000,000. Both the Term Loan Facility and the Revolver are secured by all of the Company’s assets and the assets of its subsidiaries, including all intellectual property.The Company also entered into a Registration Rights Agreement with the Bank pursuant to which we granted “piggy-back” and S-3 registration rights for the shares of Technest common stock underlying the warrant. The Registration Rights Agreement does not include any liquidated damage provisions. As consideration for the subordination of the security interest to the Bank and in connection with the closing of the Financing on August 10, 2006, the Company issued to the seven remaining EOIR subordinated note holders a total of 99,779 shares of the Company’s common stock having a fair value of $344,238, of which our current Chief Executive Officer and one of the Company’s directors, Joseph P. Mackin, received 23,913 shares. The shares vest 18 months from the date of grant and will accelerate upon the sale of EOIR.The value of these shares was recorded as deferred financing costs and is classified as assets related to discontinued operations due to the repayment of the financing upon the sale of EOIR. Upon the date of closing under the Credit Agreements, the Company borrowed the entire $3,000,000 available under the Term Loan facility and borrowed approximately $4,445,000 under the Revolver. At September 30, 2007, the outstanding balance was $1,916,667 on the Term Loan and $6,166,793 on the Revolver. Interest on all outstanding amounts under the Term Loan is payable monthly at a rate equal to the Bank’s prime rate plus 2.75%. Each loan under the Term Loan is repayable in 36 equal monthly principal installments (currently $83,333) plus accrued interest. The Bank’s prime rate as of September 30, 2007 was 7.75%.Interest expense on these loans for the three months ended September 30, 2007 and 2006, was $28,923 and $154,783, respectively. The Revolver bears interest at a rate equal to the Bank’s prime rate plus 0.50% per annum, but the Company must pay a minimum quarterly amount equal to the interest on an outstanding balance of $1,400,000. In addition, the Company pays a monthly collateral handling fee of 0.10% per month on financed receivables. Interest and handling fees are paid as invoices are collected. As of September 30, 2007, the Company had the following covenants with the Bank. 1. Term Loan - Priced at Prime plus 3.50%; Beginning with month ending May 31, 2007 and thereafter pricing to be as follows: Fixed Charge Coverage Ratio Pricing 1.00x - 1.24x Prime plus 3.25% 1.25x - 1.49x Prime plus 3.00% > 1.50x Prime plus 2.75% 2. Revolver priced at Prime plus 1.00% and a collateral handling fee of 0.25% per month; reduces to the existing Interest Rate structure, per the first loan modification dated February 14, 2007, upon compliance with all financial covenants beginning May 31, 2007 and thereafter. Fixed Charge Coverage Ratio July 31, 2007 - 1.25x August 31, 2007 and thereafter of - 1.50x In the event of prepayment, the Company will pay to Bank a Prepayment Fee equal to: (i) three percent (3.0%) of the amount of any Term Advance prepaid during the first year of the Term Loan and (ii) two percent (2.0%) of the amount of any Term Advance prepaid for each year thereafter, prior to the Commitment Termination Date. 15 In September 2007, the Company extended the term of the Revolver to February 28, 2008. Markland has entered into an Unconditional Guaranty pursuant to which Markland agreed to guaranty up to $6,000,000 of the principal obligations plus interest thereon and related expenses under certain Credit Agreements and a Stock Pledge Agreement pursuant to which Markland pledged to the Bank 1,739,130 shares of Technest common stock currently owned by Markland, which had a market value of $6,000,000 as of August 4, 2006. The Unconditional Guaranty and the Stock Pledge Agreement terminate August 3, 2008 if no event of default has occurred. In consideration for this Unconditional Guarantee and Stock Pledge Agreement, Technest paid Markland $580,372. This amount has been recorded as a debt issuance cost and was being amortized over the life of the Term Loan of 36 months prior to adoption of SFAS 144, which halted amortization. A summary of the deferred financing costs as of September 30, 2007 is as follows: Payment to Markland for Unconditional Guaranty $ 580,372 Fair value of warrants granted to Silicon Valley Bank 217,732 Fair value of common stock issued to EOIR note holders in connection with subordination 344,238 Other deferred financing costs paid 492,953 Gross deferred financing costs 1,635,295 Accumulated amortization (396,310 ) Net deferred financing costs $ 1,238,985 The Company ceased amortizing the deferred financing costs and other long lived assets beginning in May 2007 as a result of adoptingSFAS 144. EOIR Seller Notes Payable On June 29, 2004, EOIR issued notes guaranteed by Markland in the face amount of $11,000,000 in connection with Markland’s acquisition of EOIR’s common stock. These notes accrue interest at 6% compounded monthly and are payable in quarterly installments over 60 months. The fair market value of these notes was $9,532,044 as determined by management based on a number of factors including an independent valuation. The discount of $1,467,956 is amortized to interest expense over the life of the note. The Company used a portion of the proceeds of the Financing to pre-pay the outstanding principal of $4,952,526 of certain EOIR promissory notes issued in June 2004. After these payments, the remaining outstanding notes had a total principal balance of $1,655,885. The security interest securing these remaining notes was subordinated to the Bank’s first priority security interest. During the three months ended September 30, 2007 the security interest of the remaining notes was further subordinated to the interest of Shelter Island for the Debentures issued to them.As a consideration for this subordination, the Company incurred a cost of $82,795 related to a subordination fee payable to the Note holders. At September 30, 2007, the face value of the EOIR Seller Notes and unamortized discount was $1,167,859 and $135,043, respectively. During the three months ended September 30, 2007, the Company amortized $18,415 to non-cash interest expense. Interest expense related to the EOIR Seller Notes for the three months ended September 30, 2007 and 2006, was $18,297 and $58,716, respectively. 4. DEFINITE-LIVED INTANGIBLE ASSETS Definite-lived intangible assets consist of the following at September 30, 2007: Amount Useful life (years) Patents - commercialized technology $ 440,000 5 Patents - other 161,110 15 Customer relationships and contracts 1,130,000 5 Accumulated amortization (852,444 ) Net definite-lived intangible asset $ 878,666 16 Patents are amortized over their estimated useful life but not to exceed the legal life of the patent. Customer relationships and contracts are amortized over the contractual term of the existing contracts plus anticipated contract renewals in accordance with EITF 02-17. In determining the estimate useful life of the customer relationships and contracts, the Company considered a number of factors including, its history with these customers which dates back to 1993, the remaining term of existing contracts, the status of outstanding bids submitted for additional contracts or contract extensions, the stage of development of the major tasks covered by existing contracts, the likelihood of receiving additional contracts or contract extensions and the term over which the Company could reasonably predict future revenues from existing customers. Amortization expense was $81,185 for the three months ended September 30, 2007 and 2006 5. STOCKHOLDERS' EQUITY Series A Convertible Preferred Stock On February 8, 2005, the Company's Board of Directors designated 150 shares of preferred stock as Series A Convertible Preferred Stock (“Series A Preferred Stock”). The Series A Preferred Stock is non-interest bearing, is not entitled to receive dividends and is not redeemable. The Series A Preferred Stock has a liquidation preference of $1,000 per share. The holders of Series A Preferred Stock have no voting rights except that they will be entitled to vote as a separate class on any amendment to the terms or authorized number of shares of Series A Preferred Stock, the issuance of any equity security ranking senior to the Series A Preferred Stock and the redemption of or the payment of a dividend in respect of any junior security. At any time, holders of Series A Preferred Stock may elect to convert their Series A Preferred Stock into common stock. Each share of Series A Preferred Stock is currently convertible into 4,735.3 shares of common stock provided that, following such conversion, the total number of shares of common stock then beneficially owned by such holder and its affiliates and any other persons whose beneficial ownership of Common Stock would be aggregated with the holder's for purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% of the total number of issued and outstanding shares of common stock. The Series A Preferred Stock ranks pari passu with the Company's Series B and C Preferred Stock. During the year ended June 30, 2006, 59.694 shares of Series A Preferred Stock were converted into 282,669 shares of the Company’s common stock. At September 30, 2007 there were 64.325 shares of Series A Preferred Stock issued and outstanding. Series B and C Convertible Preferred Stock The Series B Preferred Stock is convertible into Markland common stock upon the earlier to occur of February 14, 2006 or the trading day immediately following the first period of five trading days during which Markland common stock has a closing bid price of $2.50 or higher on each day, if any. The number of shares to be issuable upon conversion of each share of Series B preferred stock will be equal to approximately 4.35 divided by the lower of $0.60 and the average closing bid price for the 20 trading days preceding such conversion. Shares of the Series B Preferred Stock have a liquidation preference of $2.175 per share, may only vote on changes to the rights, privileges and priority of the Series B Preferred Stock, do not accrue dividends and are not redeemable. The Series B Preferred Stockranks pari passu with the Company's Series A and C Preferred Stock. The Series C Preferred Stock is convertible into Technest common stock at any time at the option of the stockholder. The number of shares of Technest common stock into which each share of Series C Preferred Stock is convertible is determined by dividing $2.175 by the Series C Conversion Price. The Series C Conversion Price is currently $2.175. Shares of the Series C Preferred Stock have a liquidation preference of approximately $2.175 per share, may only vote on changes to the rights, privileges and priority of the Series C Preferred Stock, receive dividends on an as converted basis whenever dividends are made to the Technest common stock holders, and are not redeemable. The Series C Preferred Stockranks pari passu with the Company's Series A and B Preferred Stock. Technest entered into a Registration Rights Agreement dated February 14, 2005. Pursuant to this agreement, Technest agreed to file a registration statement covering the resale of (a) all of the common stock issuable upon conversion of the Series C preferred stock, (b) all of the common stock issuable upon exercise of the common stock purchase warrants, and (c) common stock which may become issuable to selling stockholders as liquidated damages for breach of covenants contained in or as a result of adjustments contemplated by the securities purchase agreement and the registration rights agreement. Technest agreed to use its best efforts to cause the registration statement to be declared effective as promptly as possible thereafter. On September 30, 2005, the Company amended the terms of this Registration Rights Agreement so that liquidated damages could only be paid for in the Company’s common stock at a rate of 4% of the initial subscription amount for any month (see Note 6). 17 In the year ended June 30, 2006, Markland entered into a definitive exchange agreement with the Deer Creek Fund LLC, pursuant to which Markland exchanged 2,250 shares of Markland Series D Preferred Stock for 517,243 shares of Technest Series B Convertible Preferred Stock. Subsequently, the Technest Series B Convertible PreferredStock held by Markland was cancelled. In the year ended June 30, 2006, 517,240 sharesof Technest Series C Preferred Stock were converted to 517,240 shares of common stock. At September 30, 2007, the Company had-0- shares of Series B Preferred Stock and 632,185 shares of Series C Preferred Stock issued and outstanding. In conjunction with its Series B and C Convertible Preferred Stock financing, the Company has obligations under registration rights agreements. In the year ended June 30, 2006, the Company incurred liquidated damages of $2,329,466 which was charged to non-cash interest expense related to the Company's failure to have an effective registration statement. The Company settled $2,104,461 of this obligation through the issuance of 410,888 shares of Technest common stock and there is $195,000 included in accrued expenses and other current liabilities at June 30, 2006. In the year ended June 30, 2007, the Company incurred liquidated damages related to these registration rights of $1,726,426 which was charged to non-cash interest expense and settled by the issuance of 850,761 shares of Technest common stock. On February 7, 2007, the required registration statement became effective and, as a result, the Company does not expect to incur any additional liquidated damages. Common Stock Issuances During the three months ended September 30, 2007, the Company issued the following amounts of common stock: Ÿ 152,000 shares of Technest common stock to three executives of the Company pursuant to employment agreements and performance bonuses. . Ÿ 3,000,000 shares of Technest common stock to Southridge Partners, LP with a value of $1,380,000 in connection with the Termination of Certain Sections of Stockholder Agreement and of License Agreement which has been included in selling, general and administrative expenses from continuing operations. Termination of Certain Sections of Stockholder Agreement and of License Agreement. On August 31, 2007, Technest Holdings, Inc. entered into a Release Agreement with Southridge Partners, LP, a Delaware limited partnership (“Southridge”), a current stockholder of the Company, pursuant to which the parties agreed, among other things, to the following: Ÿ Technest and Markland Technologies, Inc. (“Markland”) were parties to a Stockholder Agreement, dated March 13, 2006 (the “Stockholder Agreement”), and a License Agreement dated March 13, 2006 (the “License Agreement”).Pursuant to an Assignment and Assumption Agreement dated as of August 30, 2007 between Markland and Southridge, Markland assigned all of its rights in the Stockholder Agreement and the License Agreement to Southridge. As part of the Release Agreement, Southridge and Technest agreed to (a) terminate the obligations set forth in Section 1 of the Stockholder Agreement that restrict the ability of Technest to issue equity securities, convertible debt or derivative securities, (b) terminate the obligations set forth in Section 5 of the Stockholder Agreement relating to a right of co-sale and (c) terminate the License Agreement in its entirety.All rights, title and interest in the intellectual property that was subject to the License Agreement reverts back to Technest and its subsidiaries. Ÿ Voting Agreement. Southridge agreed that it will vote all shares of Technest Common Stock owned by it and to cause its Affiliates that own shares of Technest Common Stock or Technest Preferred Stock to vote all of their shares, in favor of certain transactions entered into by September 10, 2007 that are approved and recommended by a majority of the directors of Technest under certain conditions. Ÿ Board Representation. The Board of Directors of Technest agreed to increase the size of the board from five to six and fix the number of directors of Technest at six and to elect two reasonably qualified individuals representing Southridge to fill the newly created directorships in accordance with Technest’s Bylaws. Ÿ Other Terms.Until March 31, 2008 or upon the satisfaction of certain conditions, whichever is earlier, Technest agreed that it would refrain from (a) issuing any shares of its Common Stock or securities convertible into its Common Stock, other than (i) shares to be issued in certain permissible offerings; (ii) certain shares already awarded under Technest’s 2006 Stock Award Plan, and (iii) 250,000 shares to be issued under the 2006 Stock Award Plan; (b) entering into any transaction with its officers, directors, stockholders or any of their Affiliates, except for transactions that are in the ordinary course of Technest’s business, upon fair and reasonable terms that are no less favorable to Technest than would be obtained in an arm’s length transaction with a non-Affiliated person or entity. 18 On January 19, 2006, the Board of Directors of Technest adopted a resolution preventing the Company from designating, authorizing or issuing any series of preferred stock, or any other security, instrument or contract, convertible or exercisable, either directly or indirectly into shares of common stock, unless the maximum number of shares of common stock potentially issuable upon such conversion can be determined at the time of designation, authorization, or issuance. The Company has established the following reserves for the future issuance of common stock as follows: Reserve for the exercise of warrants 649,286 Reserve for conversion of Series A Convertible Preferred Stock 306,047 Reserve for conversion of Series C Convertible Preferred Stock 632,185 Total common stock reserves 1,587,518 6. OPTIONS, WARRANTS AND STOCK-BASED COMPENSATION In June 2001, the Company established the 2001 Stock Option Plan ("Plan") which provides for the granting of options which are intended to qualify either as incentive stock options ("Incentive Stock Options") within the meaning of Section 422 of the Internal Revenue Code of 1986, as amended, or as options which are not intended to meet the requirements of such section ("Non-Statutory Stock Options"). The total number of shares of common stock for issuance under the 2001 Plan shall not exceed 10,000,000. Options to purchase shares may be granted under the Plan to persons who, in the case of Incentive Stock Options, are key employees (including officers) of the Company or, in the case of Non-statutory Stock Options, are key employees (including officers) or nonemployee directors of, or nonemployee consultants to, the Company. The exercise price of all Incentive Stock Options granted under the Plan must be at least equal to the fair market value of such shares on the date of the grant or, in the case of Incentive Stock Options granted to the holder of more than 10% of the Company's common stock, at least 110% of the fair market value of such shares on the date of the grant. The maximum exercise period for which Incentive Stock Options may be granted is ten years from the date of grant (five years in the case of an individual owning more than 10% of the Company's common stock). The aggregate fair market value (determined at the date of the option grant) of shares with respect to which Incentive Stock Options are exercisable for the first time by the holder of the option during any calendar year shall not exceed $100,000. The exercise price of all Non-Statutory Stock Options granted under the Plan must be at least equal to 80% of the fair market value of such shares on the date of the grant. No options were granted pursuant to the Plan during the periods ended September 30, 2007 and 2006 and there are currently no options outstanding under the Plan. Summary information with respect to warrants granted is as follows: Number of Shares Weighted Average Exercise Price Balance, July 1, 2007 649,286 $ 5.00 Issued - - Expired - - Balance, September 30, 2007 649,286 $ 5.00 The following table summarizes the Company's warrants outstanding at September 30, 2007: Exercise price Number Expiration Date $ 6.50 374,286 02/14/2010 $ 5.85 75,000 08/03/2013 $ 1.89 200,000 07/17/2011 649,286 Weighted average remaining life 3.2 years As of September 30, 2007 all warrants are exercisable. 19 Stock Award Plan On March 13, 2006, Technest adopted the Technest Holdings, Inc. 2006 Stock Award Plan, pursuant to which Technest may award up to 1,000,000 shares of its common stock to employees, officers, directors, consultants and advisors to Technest and its subsidiaries. The purpose of this plan is to secure for Technest and its shareholders the benefits arising from capital stock ownership by employees, officers and directors of, and consultants or advisors to, Technest and its subsidiaries who are expected to contribute to the Company’s future growth and success. Technest has broad discretion in making grants under the Plan and may make grants subject to such terms and conditions as determined by the board of directors or the committee appointed by the board of directors to administer the Plan. Stock awards under the Plan will be subject to the terms and conditions, including any applicable purchase price and any provisions pursuant to which the stock may be forfeited, set forth in the document making the award. Pursuant to the Stockholder Agreement with Markland (see Note 10), (i) awards relating to no more than 500,000 shares may be granted in calendar year 2006 (the “2006 Awards”), (ii) the 2006 Awards shall vest no earlier than twelve (12) months following the date of grant of such awards, and (iii) awards granted on or after January 1, 2007 shall vest no more frequently than in four equal quarterly installments. Total stock-based compensation related to shares that vested in the three months ended September 30, 2007 was $214,841. As of September 30, 2007, the Company has 551,421 shares available for future grant under the Plan. 7. NET (LOSS) INCOME PER SHARE Securities that could potentially dilute basic earnings per share ("EPS") and that were not included in the computation of diluted EPS because to do so would have been anti-dilutive for the three months ended September, 2007, consist of the following: Shares Potentially Issuable Series A Convertible Preferred Stock 306,047 Series C Convertible Preferred Stock 632,185 Warrants 649,286 Total as of September 30, 2007 1,587,518 8. COMMITMENTS AND CONTINGENCIES Facility Rental Technest has a three-year lease for executive offices of approximately 2,000 square feet in Boston, Massachusetts, which expires December 31, 2009. The monthly rental amount for this facility is approximately $4,500. In May 2007 this facility was vacated and subleased. Technest currently also leases offices with approximately 6,848 square feet in Bethesda, Maryland, pursuant to a five-year lease which expires March 31, 2011. Monthly lease amounts for this facility total approximately $14,263, increasing annually by 3%. Rent expense for continuing operations in the three months ended September 30, 2007 and 2006 was $52,502 and $57,086, respectively. Lien on Assets Silicon Valley Bank (see Note 3) has a primary lien on all the assets of Technest and its subsidiaries. The balance outstanding to Silicon Valley Bank as of September 30, 2007 was $8,083,460. Employment Agreements with Joseph P. Mackin and Gino M. Pereira The Company is obligated under employment agreements with certain members of senior management. 20 Audit Committee On August 9, 2007, Darlene Deptula-Hicks resigned as a director of Technest Holdings, Inc. for personal reasons.Ms. Deptula-Hicks served as the chairman of the Company’s audit committee.Until such time as another independent director, who also qualifies as a financial expert, is elected to Board of Directors, the audit committee has been disbanded. 9. INCOME TAXES There was no provision for federal or state income taxes for the three months ended September 30, 2007 and 2006 due to the Company's operating losses and a full valuation reserve on deferred tax assets. The Company's deferred tax assets consist primarily of the tax effects of its net operating loss carry forwards. The use of the federal net operating loss carry forwards may be limited in future years as a result of ownership changes in the Company's common stock, as defined by Section 382 of the Internal Revenue Code. The Company has not completed an analysis of these changes. The Company has provided a full valuation reserve against the deferred tax asset because of the Company's loss history and significant uncertainty surrounding the Company's ability to utilize its net operating loss and tax credit carryforward. 10. RELATED PARTY TRANSACTIONS During the three months ended September 30, 2007, Markland invoiced, and EOIR paid, $42,686 in conjunction with the supply of products pursuant to an arms length sub-contract. At September 30, 2007, Technest has an amount due from Marklandof $2,604.Included in the liabilities related to discontinued operations is $249,940 due to Markland. 11. EMPLOYEE BENEFIT PLANS Technest has adopted a 401(k) plan for the benefit of employees. Essentially all Technest employees are eligible to participate. The Company also contributes to the plan under a safe harbor plan requiring a 3% contribution for all eligible participants. In addition, the Company may contribute a 3% elective match. The Company contributes 6%, excluding bonuses on an annual basis, to those who have been employed by Technest for more than one year and remain employed on the last day of the fiscal year. Contributions and other costs of this plan in the three months ended September 30, 2007 and 2006 were $25,856 and $27,819, respectively. 12. LITIGATION Technest Holdings, Inc. On or about July 23, 1998, H & H Acquisition Corporation, individually and purportedly on behalf of Technest Holdings, commenced an action in United States District Court, Southern District of New York entitled H & H Acquisition Corp., individually and on behalf of Technest Holdings, Inc. v. Financial Intranet Holdings, Inc. Technest Holdings, Inc., F/K /A Financial Intranet, Inc., Ben Stein, Interwest Transfer Co., Steven A. Sanders, Michael Sheppard, Maura Marx, Henry A. Schwartz, Leonard Gotshalk, Gotshalk Enterprises, Law Office of Steven A. Sanders, P.C. and Beckman, Millman & Sanders, LLP, 98 Civ. 5269. The plaintiffs are purporting to act on behalf of Technest in the context of a shareholder’s derivative suit. The action’s principal basis appears to be a claim that Ben Stein, a former director and Secretary of Technest, wrongfully claims ownership of shares of common stock that Stein agreed to purchase from H&H. According to H&H, these shares belong to them. H&H asserts sixteen causes of action. Only some make allegations against Technest Holdings, Inc., Michael Sheppard and Maura Marx, former officers of Technest. 21 Technest, Mr. Sheppard and Ms. Marx believe that the claims against Technest, Mr. Sheppard and Ms. Marx are without merit and are vigorously defending the action. Technest, Mr. Sheppard and Ms. Marx have filed responses to the claims against them. The responses deny all material allegations of the complaint and the claim asserted by the transfer agent, and asserts a variety of defenses. We cannot make any assurances about the litigation’s outcome. In June 2006, the court directed the parties to address the court’s continuing subject matter jurisdiction over Technest in the H&H matter. Technest has responded to the court’s direction and believes that as a result of intervening corporate actions, the injunctive relief sought by the plaintiff which gives rise the court’s subject matter jurisdiction in this case has been rendered moot, thereby depriving the court of continuing subject matter jurisdiction. Technest believes that the case as currently styled is fundamentally a dispute between H&H Acquisition Corp. and Ben Stein. As of November 6, 2007, Technest has not been notified of a trial date for this matter. On or about May 30, 2006, Deer Creek Fund LLC filed a claim for Interference with Contract and Breach of the Implied Covenant of Good Faith and Fair Dealing against Technest, seeking unspecified monetary damages. Deer Creek alleges misconduct on the part of Technest related to a proposed sale by Deer Creek of 157,163 shares of Technest common stock at $7.00 per share and the applicability of certain selling restrictions under a registration rights agreement entered into between the parties.Technest believes that the allegations in this lawsuit are entirely without merit. Technest has been aggressively defending this action, and has filed an answer denying Deer Creek’s allegations and vigorously opposes all relief sought.A trial date for this claim had been set for December 4, 2007. Genex Technologies, Inc. On or about October 10, 2007, David Tunnell, one of the Company’s employees, commenced an action in the United States District Court for the District of Maryland against Genex Technologies, Inc. (“Genex”) and Jason Geng, the former sole stockholder of Genex.Mr. Tunnell is seeking damages in the amount of $420,000 for breach of contract for an agreement entered into prior to the sale of Genex to Technest.Mr. Tunnell also brings suit under a Maryland wage payment statute that allows for treble damages.Genex believes that it has substantial defenses against Mr. Tunnell's claims.Genex will be aggressively defending this action, and vigorously opposes all relief sought. 13. SUBSEQUENT EVENT On or about November 8, 2007, the Company issued 130,000 shares of its common stock with a fair value of $72,800 to employees under the Company’s stock award plan. 22 Item 2. Management’s Discussion and Analysis or Plan of Operation The following discussion and analysis of our financial condition and results of operations for our financial quarter ending September 30, 2007 should be read together with our financial statements and related notes included elsewhere in this report. FORWARD LOOKING STATEMENTS The information in this discussion contains forward-looking statements. These forward-looking statements involve risks and uncertainties, including but not limited, to statements regarding Technest Holdings, Inc.’s capital needs, business strategy and expectations. Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology. Actual events or results may differ materially. In evaluating these statements, you should consider various factors, including the risks outlined in the Risk Factors section below, and, from time to time, in other reports we file with the Securities and Exchange Commission (the “SEC”). These factors may cause our actual results to differ materially from any forward-looking statement. Readers are cautioned not to place undue reliance on any forward looking statements contained in this report. We will not update these forward looking statements unless the securities laws and regulations require us to do so. OVERVIEW General On February 14, 2005, Technest became a majority owned subsidiary of Markland Technologies, Inc., a homeland defense, armed services and intelligence contractor. Markland is a public company with a class of equity securities registered pursuant to Section 12(g) of the Exchange Act. Technest issued to Markland 1,954,023 shares of its common stock in exchange for 10,168,764 shares of Markland common stock which were used as partial consideration for the concurrent acquisition of Genex Technologies, Inc. Prior to our acquisition of Genex, we were a public “shell” company with no operations, nominal assets, accrued liabilities totaling $184,468 and 139,620 (post-split) shares of common stock issued and outstanding. From May 2002 through our acquisition of Genex, we had no operations. On August 17, 2005, pursuant to a Stock Purchase Agreement with Markland Technologies, Inc., our majority stockholder, we purchased all of the outstanding stock of E-OIR Technologies, Inc.,formerly one of Markland’s wholly-owned subsidiaries. As consideration for the stock of EOIR, we issued 12 million shares of our common stock to Markland. On November 1, 2006, pursuant to the Asset Contribution Agreement between Technest and Genex, which was attached to the quarterly report for the period ended December 31, 2006 as Exhibit 10.2, Genex transferred certain of its assets and liabilities to Technestin order to preserve the continued eligibility for certain contracts under Small Business Innovation Research programs. The transfer primarily involved all of Genex’s government contracts which have since been novated to Technest and the associated intellectual property. As our financial results are reported on a consolidated basis, this transfer did not impact our financial statements. On September 10, 2007, Technest Holdings, Inc. (the “Company” or “Technest”) and its wholly owned subsidiary, E-OIR Technologies, Inc. (“EOIR”), entered into a Stock Purchase Agreement with EOIR Holdings LLC, a Delaware limited liability company ( “LLC”), pursuant to which Technest will sell EOIR to LLC.LLC is an entity formed on August 9, 2007 by The White Oak Group, Inc., an Atlanta, Georgia based private investment firm, for the purposes of facilitating this transaction.The White Oak Group, Inc. is a private investment firm focused on investments in the aerospace and defense industry, with an emphasis on the following sectors: Homeland security (detection and deterrence); avionics and instrumentation; command and control; and communication networks and services. The sale of EOIR to LLC will be structured as a stock sale in which LLC will acquire all of the outstanding stock of EOIR in exchange for approximately $34 million in cash, $11 million of which will be paid at closing and $23 million of which will be paid upon the successful re-award to EOIR of the contract with the U.S. Army's Night Vision and Electronics Sensors Directorate. In accordance with Statement of Financial Accounting Standard No. 144 (“SFAS 144”), EOIR is presented as a discontinued operation in the consolidated financial statements. 23 Technest Business As a result of the proposed sale of EOIR, the remaining business of Technest Holdings, Inc. is engaged in the design, research and development, integration, analysis, modeling, system networking, sales and support of intelligent surveillance, three-dimensional facial recognition and three-dimensional imaging devices and systems primarily in the security and healthcare industries. Historically, the Company’s largest customers have been the Department of Defense and the National Institute of Health. Our products leverage several core technology platforms, including: · 3D Imaging Technology Platforms: -3D capture using patented Rainbow 3D technology -3D processing, data manipulation, and advanced modeling -3D display in volumetric space · Intelligent Surveillance Technology Platforms: -360-degree video acquisition using mirror, lens, and array configurations -2D video detection, tracking, recognition and enhancement software · 3D Facial Recognition Technology Platforms: -3D facial image acquisition and recognition algorithms and software · General Technology Platforms: -High-speed imaging processing hardware and embedded algorithms Our major products, developed and in development, include our OmniEye™ Wellcam, OmniEye™
